BUFFINGTON, Circuit Judge.
The filing of an opinion directing a reversal of this case was postponed to await the action of the Supreme Court in Taylor v. United States (No. 238) 207 U. S. 120, 28 Sup. Ct. 53, 52 L. Ed. -, That case having been decided, and the grounds for a reversal of the present case being there fully set forth, we refrain from any discussion. The judgment of the court below is, on the authority of that case, reversed, and the case remanded to the court below, with directions to discharge the defendant.